Citation Nr: 0216279	
Decision Date: 11/13/02    Archive Date: 11/25/02

DOCKET NO.  99-17 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for plantar 
fasciitis, currently rated as 10 percent disabling.  

2.  Entitlement to an increased rating for the residuals of a 
right ankle sprain with malleolar avulsion fracture, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The veteran's active military service extended from November 
1982 to October 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision, proposed to 
reduce the disability rating for the veteran's service 
connected plantar fasciitis from 10 percent to 0 percent and 
denied entitlement to a rating in excess of 10 percent for 
residuals of a right ankle sprain and avulsion fracture.  The 
proposed reduction in rating was effectuated by a July 1999 
rating decision.

The case was previously before the Board in January 2001.  At 
that time the Board restored the veteran's 10 percent 
disability rating for his service connected plantar 
fasciitis.  The Board also remanded the case to the RO for 
retrieval of medical records and an examination of the 
veteran.  The Board now proceeds with its review of the 
appeal.  


FINDINGS OF FACT

1.  In January 2001, the Board remanded the case, in part, 
for examination of his feet and right ankle.

2.  The RO attempted on several occasions to have the veteran 
examined, but he failed to report for the scheduled 
examinations.  

3.  The veteran has not offered any excuses for his failure 
to report for the scheduled examinations, nor has he 
expressed a willingness to report for an examination.


CONCLUSIONS OF LAW

1.  The veteran's claim for an increased rating for plantar 
fasciitis must be denied.  38 U.S.C.A. § 5107(a) (West 1991 
and Supp. 2002); 38 C.F.R. § 3.655(a)(b) (2002).

2.  The veteran's claim for an increased rating for the 
service connected residuals of a right ankle sprain with 
malleolar avulsion fracture must be denied.  38 U.S.C.A. § 
5107(a) (West 1991 and Supp. 2002); 38 C.F.R. § 3.655(a)(b) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA),  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
also imposes a significant duty to assist the appellant with 
their claim and to provide them notice of evidence needed to 
support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  Information means non-evidentiary facts, such 
as the veteran's address and Social Security number or the 
name and address of a medical care provider who may have 
evidence pertinent to the claim.  66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 
3.159(a)(5)).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,630-31 (August 29, 2001) (to be codified at 38 C.F.R. § 
3.159(c)).

As discussed below, the RO fulfilled its duties to inform and 
assist the appellant on the issue involving increased ratings 
for his service connected foot and right ankle disabilities.  
Accordingly, the Board can issue a final decision because all 
notice and duty to assist requirements have been fully 
satisfied.

The RO issued a Statement of the Case in August 1999 which 
informed the veteran of the rating criteria for his service 
connected disabilities.  This document also informed the 
veteran that medical evidence was needed to show that he met 
the criteria contemplated for each disability rating.  In 
January 2001 the Board remanded the issues involving rating 
the veteran's service connected disabilities.  The remand 
specifically indicated that the RO was to ask the veteran for 
information so that VA could obtain any medical records 
showing treatment for his service connected disabilities.  
This remand also specifically indicated that VA would order a 
medical examination to obtain the medical evidence necessary 
to rate the veteran's service connected disabilities.  In 
February 2001 the RO sent a letter to the veteran and 
requested he provide the information related to medical 
treatment of his disabilities.  The RO also attempted to 
retrieve any treatment records from the local VA medical 
center, and scheduled the veteran for the required VA 
examinations.  In July 2002, the RO sent an additional letter 
to the veteran.  This letter informed the veteran of the 
requirements of the VCAA.  The veteran has failed to respond 
to all of this correspondence.  

The VA has attempted to obtain copies of the veteran's VA 
medical treatment records and then schedule the veteran for a 
VA Compensation and Pension examinations to which he failed 
to report.  As recently as October 2002 the Board tried to 
contact the veteran at his last known address to no avail.  
In October 2002 the veteran's representative submitted an 
informal hearing presentation which acknowledged that the RO 
had complied with the remand and that there was no additional 
argument to be made on the veteran's behalf.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  

II.  Disability Ratings

The veteran filed a claim for increased ratings for his 
service connected plantar fasciitis and right ankle disorder 
in November 1998, and a VA examination of the veteran was 
conducted in April 1999.  As a result of this evidence the RO 
reduced the veteran's disability rating for his service 
connected plantar fasciitis from 10 percent to a 
noncompensable (0%) rating.  In a January 2001 decision the 
Board restored the 10 percent disability rating for the 
veteran's service connected plantar fasciitis.  The Board 
also determined that the medical evidence of record was 
inadequate to rate the veteran's service connected 
disabilities with respect to his claims for increased 
ratings.  

The Board remanded the claims for increased ratings in 
January 2001 and specifically indicated that the RO was to 
ask the veteran for information so that VA could obtain any 
medical records showing treatment for his service connected 
disabilities.  The remand also instructed that VA would order 
a medical examination to obtain the medical evidence 
necessary to rate the veteran's service connected 
disabilities.  In February 2001 the RO sent a letter to the 
veteran and requested he provide the information related to 
medical treatment of his disabilities.  The RO also attempted 
to retrieve any treatment records from the local VA medical 
center, and scheduled the veteran for the required VA 
examinations.  In July 2002, the RO sent an additional letter 
to the veteran.  This letter informed the veteran of the 
requirements of the VCAA.  The veteran has failed to respond 
to all of this correspondence.  

The veteran has essentially disappeared.  The last 
communication from the veteran was received in September 
1999.  This letter contained the last known address of the 
veteran and VA has attempted to contact him at this address 
to no avail.  The veteran has failed to report for scheduled 
examinations and failed to respond to the requests for 
information made by the RO.  The veteran's own representative 
is apparently unable to contact him.  In a statement dated in 
October 2002, the veteran's own representative admits that 
the "record reveals that the originating Agency followed the 
instructions contained in the remand.  However, the veteran 
failed to provide any additional medical evidence or appear 
for his scheduled VA examination."  In October 2002 the 
Board attempted to contact the veteran at his last known 
address.  However, the letter was returned to the Board by 
the United States Postal Service.

In Hyson v. Brown, the United States Court of Veterans 
Appeals stated that, "[i]n the normal course of events, it is 
the burden of the veteran to keep the VA apprised of his 
whereabouts.  If he does not do so, there is no burden on the 
part of the VA to turn up heaven and earth to find him."  
Hyson v. Brown, 5 Vet. App. 262, 265 (1994).

In reaching this determination, the Board notes that the RO 
fulfilled its statutory duty to assist the veteran in 
developing facts pertinent to the claim by attempting to 
obtain relevant medical evidence necessary for an equitable 
disposition of the veteran's appeal.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002).  The 
Board is able to find as fact that the RO attempted to notify 
the veteran and his representative of the date and time of 
the scheduled VA examinations.  Under the applicable 
criteria, when an examination was scheduled in conjunction 
with a claim for increase and a claimant, without good cause, 
fails to report for such examination, or re-examination, the 
claim shall be denied.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, or the death of an immediate family member. 38 
C.F.R. § 3.655(a) & (b) (2002).

In the instant case, it is noted that the veteran is service-
connected for plantar fasciitis and a right ankle disorder 
and that the evidence of record was inadequate to rate these 
disabilities in light of the claim for increased ratings.  
Therefore, he was scheduled for another VA examination and he 
failed to report for the examination.  The evidence of record 
reveals that the veteran has failed to respond to attempts to 
contact him at his last known address and has failed to 
inform either VA or his representative of any new address.  
There is simply no practical way for VA to contact the 
veteran at the present time, and continued attempts to do so 
would be a waste of time.  

After a review of this record, it is found that entitlement 
to an increased ratings for plantar fasciitis and the 
residuals of a right ankle injury have not been shown. 
"[T]he duty to assist is not always a one-way street. If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The veteran has 
apparently disappeared.  He has failed to respond to 
correspondence mailed to his last reported address.  He has 
failed to report to a scheduled VA Compensation and Pension 
examination and failed to respond to VA's requests for 
information.  He has provided no good cause for his refusal 
to cooperate.  Therefore, it is concluded that VA has made 
every effort to obtain the requested information; the 
inability to obtain this information has been solely the 
result of the veteran's refusal to cooperate.  Under the 
circumstances, 38 C.F.R. § 3.655(b) (2002) directs that the 
claims for increase shall be denied.  




ORDER

An increased rating for plantar fasciitis is denied.  

An increased rating for the residuals of a right ankle sprain 
with malleolar avulsion fracture is denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

